         Case 2:20-cv-02849-SSV Document 22 Filed 06/15/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    PEYTON DEE CHAUVIN                                        CIVIL ACTION

    VERSUS                                                       NO. 20-2849

    WARDEN PAT BROOKS, ET AL.                                SECTION “R”(4)


                                   ORDER

       Plaintiff Peyton Dee Chauvin, proceeding pro se and in forma

pauperis, 1 brings suit under 42 U.S.C. § 1983, alleging that defendants

violated his federal constitutional rights by failing to provide him with a meal

during an eighteen-hour period while he was detained pretrial.2 Pursuant to

Eastern District of Louisiana Local Civil Rule 73.2(A) and 28 U.S.C. § 636(b),

this matter was referred to Magistrate Judge Karen Wells Roby for a Report

and Recommendation (“R&R”), and to conduct an evidentiary hearing if

necessary. Magistrate Judge Roby determined that no hearing was necessary

and, upon sua sponte review for frivolousness under 28 U.S.C. §§ 1915(e)(2),

1915A, and 42 U.S.C. § 1997e(c), recommended that the Court dismiss

plaintiff’s claims as frivolous and/or for failure to state a claim on which

relief can be granted. 3 Plaintiff did not object to the R&R. Therefore, the



1      R. Doc. 6.
2      R. Doc. 4 at 5.
3      R. Doc. 21 at 1, 4-5.
        Case 2:20-cv-02849-SSV Document 22 Filed 06/15/21 Page 2 of 2




Court reviews the R&R for clear error. Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1430 (5th Cir. 1996); see also Fed. R. Civ. P. 72(b) advisory

committee’s note (1983) (“When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.”). The Court finds no clear error. Therefore,

the Court adopts Magistrate Judge Roby’s R&R as its opinion.

      Accordingly, the Court orders the plaintiff’s complaint DISMISSED

WITH PREJUDICE as to defendants Rhonda Ledet, Stephan Bergeron, and

Timothy Soignet.



           New Orleans, Louisiana, this _____
                                         15th day of June, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                        2
